Opinion issued January 14, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00658-CV
                            ———————————
                     KENDRICK L. MILLER, Appellant
                                        V.
   ROBERT T. GREGG AND KATHLEEN C. GREGG TRUST, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1137461


                          MEMORANDUM OPINION

      On October 1, 2019, this Court stayed this appeal pending the resolution of

the bankruptcy case filed by Appellant, Kendrick L. Miller, in the Southern District

of Texas. The Court has been notified that appellant’s bankruptcy case was
dismissed. On December 6, 2019, Appellant filed a motion to dismiss his appeal in

this Court.

      Accordingly, we reinstate the appeal on the Court’s active docket, grant

appellant’s motion, and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Goodman.




                                        2